DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             SHAWN DOE,
                              Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-1436

                             [July 22, 2021]

   Appeal of order denying rule 3.800 motion from the Seventeenth
Judicial Circuit, Broward County; Mariya Weekes, Judge; L.T. Case No.
95-000840-CF-10A.

  Shawn Doe, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.